       Case 1:21-cv-00020-AJS Document 3 Filed 02/17/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RONALD C. KOLESAR, and
THOMAS KLAUS,
                                         1:21cv0020
           Plaintiffs,                   LEAD CASE

                   v.

DRIPDROP HYDRATION, INC..,

           Defendant.



RONALD C. KOLESAR,

           Plaintiff,                    1:21cv0037
                                         MEMBER CASE
                   v.

VITAMIN PACKS, INC.,

           Defendant.



ROBERT JAHODA,

           Plaintiff,                    21cv0039
                                         MEMBER CASE
                   v.

DD KARMA, LLC,

           Defendant.
        Case 1:21-cv-00020-AJS Document 3 Filed 02/17/21 Page 2 of 6




RONALD C. KOLESAR and
THOMAS KLAUS,
                                          1:21cv0045
            Plaintiffs,                   MEMBER CASE

                    v.

YOUR SUPER, INC.
          Defendant.



RONALD C. KOLESAR,

            Plaintiff,                    1:21cv0046
                                          MEMBER CASE
                    v.

KISS PRODUCTS, INC.

            Defendant.



ROBERT JAHODA,

            Plaintiff,                    21cv0047
                                          MEMBER CASE
                    v.

E-DISTRIBUTORS, INC. doing business as
ROCKVILLE PRO SOUND & LIGHTING,

            Defendant.

RONALD C. KOLESAR,

            Plaintiff,                    1:21cv0048
                                          MEMBER CASE
                    v.

SUNVALLEYTEK INTERNATIONAL,
INC.,

            Defendant.
        Case 1:21-cv-00020-AJS Document 3 Filed 02/17/21 Page 3 of 6




ROBERT JAHODA,

              Plaintiff,                  21cv0048
                                          MEMBER CASE
                      v.

NEW MILANI GROUP, LLC,

              Defendant.



RONALD C. KOLESAR,

              Plaintiff,                  1:21cv0049
                                          MEMBER CASE
                      v.

VERRAGIO, LTD.,

              Defendant.



ROBERT JAHODA,

              Plaintiff,                  21cv0059
                                          MEMBER CASE
                      v.

SOLGAARD DESIGN, INC.,

              Defendant.

THOMAS KLAUS,

              Plaintiff,                  21cv0060
                                          MEMBER CASE
                      v.

VEJO, INC.,

              Defendant.
        Case 1:21-cv-00020-AJS Document 3 Filed 02/17/21 Page 4 of 6




ROBERT JAHODA,

              Plaintiff,                  21cv0081
                                          MEMBER CASE
                      v.

DAVE RIBEIRO, LLC doing business as
THE COLDEST WATER,

              Defendant.

ROBERT JAHODA,

              Plaintiff,                  21cv0082
                                          MEMBER CASE
                      v.

MOXIELASH, INC.,

              Defendant.



ROBERT JAHODA

              Plaintiff,                  21cv0095
                                          MEMBER CASE
                      v.

CATBIRD NYC, INC.,

              Defendant.

ROBERT JAHODA

              Plaintiff,                  21cv0097
                                          MEMBER CASE
                      v.

SHEER, LLC,

              Defendant.
       Case 1:21-cv-00020-AJS Document 3 Filed 02/17/21 Page 5 of 6




ROBERT JAHODA, THOMAS KLAUS,

           Plaintiffs,                   21cv0202
                                         MEMEBER CASE
                   v.

CEREBRAL, INC.,

           Defendant.


ROBERT JAHODA, THOMAS KLAUS,

           Plaintiffs,                   21cv0204
                                         MEMEBER CASE
                   v.

EXPRESS SCRIPTS HOLDING COMPANY,

           Defendant.



ROBERT JAHODA, THOMAS KLAUS,

           Plaintiffs,                   21cv0205
                                         MEMEBER CASE
                   v.

HONEYBEE HEALTH, INC.,

           Defendant.


ROBERT JAHODA, THOMAS KLAUS,

           Plaintiffs,                   21cv0206
                                         MEMEBER CASE
                   v.

PHYSICIANS FORMULA, INC.,

           Defendant.
         Case 1:21-cv-00020-AJS Document 3 Filed 02/17/21 Page 6 of 6




ROBERT JAHODA, THOMAS KLAUS,

              Plaintiffs,                           21cv0207
                                                    MEMEBER CASE
                      v.

RXEED, LLC,

              Defendant.




                            CONSOLIDATION ORDER OF COURT

    IT IS HEREBY ORDERED that the parties shall proceed as follows:

    1.      Civil Action Nos. 21-37Erie, 21-39, 21-45Erie, 21-46Erie, 21-47,

            21-48Erie, 21-48, 21-49Erie, 21-59, 21-60, 21-81, 21-82, 21-95, 21-97, 21-202,

            21-204, 21-205, 21-206, and 21-207 are hereby consolidated with Civil Action

            No. 1:2021cv0020 (Erie), the lead case as captioned above.

    2.      All pleading, motions, and other papers hereafter filed shall be filed at Civil

            Action No. 1:2021cv0020 (Erie).

    3.      The Clerk of Court shall close Civil Action Nos. 21-37Erie, 21-39, 21-45Erie, 21-

            46Erie, 21-47, 21-48Erie, 21-48, 21-49Erie, 21-59, 21-60, 21-81, 21-82, 21-95,

            21-97, 21-202, 21-204, 21-205, 21-206, and 21-207.



                                           SO ORDERED this 17th day of February, 2021.

                                           s/Arthur J. Schwab
                                           Arthur J. Schwab
                                           United States District Judge
